DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2014/0059999 A1) in view of Fredrickson (US 10,849,307 B2).
Regarding claim 1, Harris teaches a pine cone collection apparatus (10, [0013] teaches the assembly gathers debris from a lawn, which includes pine cones), comprising:
an elongated handle (30) having a proximal end and a distal end coupled to a pine cone collection structure (40);
wherein the pine cone collection structure includes a top (45), a bottom (43), opposing sides (44), a back (42) and an open, forward mouth (41);
whereby a user pushes the pine cone collection structure forwardly such that fallen pine cones on a ground surface enter into the open, forward mouth and are retaining therein (Fig. 1 and [0036] teach a user pushing the assembly to collect debris on the ground).
Harris does not teach the bottom of the collection structure having a convex curvature.

wherein the front-to-back convex curvature of the bottom of the pine cone collection structure facilitates a sliding movement along a ground surface as a user pushes the apparatus, while further allowing the user to adjust the distance of the open mouth relative to a ground surface by tilting the elongated handle up and down (Fig. 4 shows the tines of the open mouth off the ground, while the handle is tilted downward).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bottom of the collection structure having a convex curvature as taught by Fredrickson to the collection apparatus of Harris in order to improve the efficiency and give the user more control over the pick-up process.

Regarding claim 2, Fredrickson of the combination as set forth above teaches wherein the bottom of the pine cone collection structure is formed by a plurality of elongated, curved tines extending from front to back (Fig. 7 shows the curved tines 24 form the bottom of collection structure 20).
Regarding claim 3, Harris of the combination as set forth above teaches wherein at least the top of the pine cone collection structure is constructed of a wire mesh or basket material ([0035] teaches the collection structure is woven heavy canvas or plastic).
Regarding claim 6, Harris of the combination as set forth above teaches wherein the open mouth of the pine cone collection structure has a width of about 2 feet ([0025]). 
	Harris does not explicitly teach the height of the collection structure between 2 and 10 inches or the width between 4 and 20 inches. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to construct the open mouth of the collection structure with these In re Aller, 105 USPQ 233.

Regarding claim 7, Harris teaches a pine cone collection apparatus (10, [0013] teaches the assembly gathers debris from a lawn, which includes pine cones), comprising:
an elongated handle (30) having a proximal end and a distal end coupled to a pine cone collection basket (40);
wherein the collection basket includes a top (45), a bottom (43), opposing sides (44), a back (42) and an open, forward mouth (41); and
wherein at least the top of the collection basket includes a mesh structure enabling a user to determine a fill level of the collection basket during use ([0035] teaches the collection structure is woven heavy canvas or plastic and Fig. 4 shows the fill level is visible through the mesh).
Harris does not teach the bottom of the collection basket formed from curved elongated tines.
Fredrickson teaches wherein the bottom of the collection basket is formed with a plurality of curved, elongated tines defining a convex lower curved surface from front to back enabling the collection basket to slide on a ground surface when pushed (Fig. 7 shows the curved tines 24 form the bottom of collection structure 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bottom of the collection structure having a convex curvature as taught by Fredrickson to the collection apparatus of Harris in order to improve the efficiency and give the user more control over the pick-up process.

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2014/0059999 A1) in view of Fredrickson (US 10,849,307 B2), further in view of Bramante (US 7,111,741 B2).
Regarding claim 4, the combination as set forth above does not teach the sides of the collection structure being made of sheet metal.
Bramante teaches wherein the sides of the pine cone collection structure are constructed of sheet metal (Col. 3 lines 5-12 teaches the collection structure side panel is a metal panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sides of the collection structure made from sheet metal as taught by Bramante to the collection structure of Harris in view of Fredrickson in order to provide the collection structure with increased strength and rigidity.
Regarding claim 8, the combination as set forth above does not teach the sides of the collection basket being made of sheet metal.
Bramante teaches wherein the sides of the pine cone collection basket are constructed of sheet metal (Col. 3 lines 5-12 teaches the collection structure side panel is a metal panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sides of the collection basket made from sheet metal as taught by Bramante to the collection structure of Harris in view of Fredrickson in order to provide the collection structure with increased strength and rigidity.

Claims 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2014/0059999 A1) in view of Fredrickson (US 10,849,307 B2), further in view of Walker (US 2019/0380264 A1).
Regarding claim 5, the combination as set forth above does not teach wheels on the collection structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include wheels on the collection structure as taught by Walker to the collection apparatus of Harris in view of Fredrickson in order to make the collection apparatus easier for the user to move and operate.
Regarding claim 9, the combination as set forth above does not teach wheels on the collection structure.
Walker teaches wherein the opposing sides of the pine cone collection basket further include right and left opposing wheels (Fig. 4 shows wheels 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wheels on the collection structure as taught by Walker to the collection apparatus of Harris in view of Fredrickson in order to make the collection apparatus easier for the user to move and operate.
Regarding claim 10, Walker of the combination as set forth above teaches wherein the opposing wheels are positioned at the lower rear portion of the collection basket (see Fig. 4) and act as pivots enabling a user to move the handle up and down to adjust the distance between the open mouth of the collection basket and a ground surface ([0022]-[0023] teaches the base of the collection basket is coupled to the handle and axle, allowing the handle to raise/lower the basket around the axle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flechel et al. (US D652700 S) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671